     Case 2:15-cr-00289-ILRL-DMD Document 822 Filed 01/13/21 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                             CRIMINAL ACTION

VERSUS                                               NO. 15-289

ANDRE DOMINICK ET AL.                                SECTION: “B”(3)

                                     ORDER

      The Court held a teleconference on Tuesday, January 12, 2021

to   discuss    defendant    Andre     Dominick’s   health    status,      the

defendants’     joint   motion    to    continue    sentencing,   and      the

government’s opposition to that motion.

      Based upon the unopposed opinion from his physician, Andre

Dominick is found ready health-wise to proceed to sentencing. After

further discussions received from all counsel, and for good cause

found for a brief continuance of sentencing dates,

      IT IS ORDERED that counsel for all parties shall confer no

later than Tuesday, January 19, 2021 to agree upon new sentencing

dates staggered up to, but no later than Wednesday, March 17, 2021.

Everyone was reminded that the Court prefers Wednesdays at 2:00

p.m. for sentencing hearings to ensure adequate staffing with the

U. S. Marshals Service. In preparation for the foregoing conference

amongst all counsel,

      IT IS FURTHER ORDERED that all counsel shall immediately

confirm which family members and other witnesses will be present

at the sentencing hearing; and provide all parties’ counsel with

a written list of those individuals who will be present and who
     Case 2:15-cr-00289-ILRL-DMD Document 822 Filed 01/13/21 Page 2 of 2



will be expected to testify, along with a brief statement about

the subject matter of each witness’ expected testimony; and

       IT IS FURTHER ORDERED that no later than Tuesday, January 26,

2021   all    letters    and/or      affidavits       on    behalf      of     victims    and

defendants shall be sent to U.S. Probation and counsel for all

other parties.         Written materials thusly submitted should not be

cumulative to a witness’ prior submissions, including information

already contained in presentence reports.

       The instant continuance of presently set sentencing hearings

is   allowed      to   give   all       defendants    additional        opportunity        to

complete      preparations         for      said     hearings       and        based     upon

representations by defense counsel that a 30 to 60-day delay would

be sufficient.

       Based upon existing COVID-19 pandemic-related orders designed

to minimize exposure to that deadly virus, everyone was further

reminded that no one will be allowed into the courthouse who has

or displays symptoms of that virus, who is unmasked, who fails to

comply with social distancing measures, and who fails to comply

with well-publicized pandemic protocols and regulations issued by

the Center for Disease Control (CDC) and governmental officials.

       Defendants currently maintain the right to physically appear

for sentencing. If anyone of them choses to waive that right and

consent      to   proceed     by    video    means,        they   may     do    so     before

sentencing,       preferably       no    later     than    5-days    prior       to     their

sentencing date in writing.
            New Orleans, Louisiana this 12th day of January 2021
                         ___________________________________
                         SENIOR UNITED STATES DISTRICT JUDGE
